[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 375 
Action to recover on an agreement to purchase mining stock. Judgment was for plaintiff and defendant appeals from judgment and order denying motion for a new trial.
On May 2, 1907, plaintiff purchased five hundred and fifty shares of the capital stock of the Greene Gold Silver Company upon the guaranty and agreement of defendant that the latter would take said shares of stock off plaintiff's hands at the expiration of one year from the date of said purchase at the price paid for them by plaintiff. Later, to wit, on May 6, 1907, defendant in a letter written to plaintiff confirmed this agreement in the following words: "Remember I guaranteed to take your stock off of your hands at the expiration of one year for the amount you paid for it, providing you desire to sell." Plaintiff paid $928.90 for the stock, and testified that he notified defendant on two or three occasions about one year after his purchase of the stock that he desired to sell and demanded that defendant perform his part of the agreement. The first occasion was by telephone a short time prior to the expiration of the year; the next time was by letter about the end of the year, to which plaintiff received no reply, and a letter under date of July 17, 1908, written by plaintiff's attorney, making the demand for him and tendering the certificates of stock representing the shares. The telephone demand prior to the expiration of the year and the reply thereto, as stated by plaintiff, were as follows: "Well, I told him my note was coming due and that I would expect him to take the stock and pay me what was agreed. He said in reply that he couldn't do it — wasn't in a position to do it; he made no other excuse or reason for not buying it at that time." The letter by which the second demand was *Page 376 
made was not produced and no copy thereof introduced; the contents of it were not proven, and defendant testified he never received it. Plaintiff failed to fix the date of its mailing any more definitely than that it was "just about the end of the year." The certificates of stock were deposited in court by plaintiff.
It is urged by appellant that the finding of the court to the effect that the plaintiff notified the defendant of his desire to dispose of the stock, demanded that the defendant perform his agreement, and offered to deliver the stock to defendant,at the expiration of one year from the date of said purchase,
is not supported by the evidence. Invoking section 1490 of the Civil Code and Glock v. Howard, 123 Cal. 1, 20, [69 Am. St. Rep. 17, 55 P. 713], he contends that the obligation relied on fixes a time for its performance, and that the testimony of plaintiff shows that he made the tender and demand both before
and after, but not at the expiration of, the year. If the contract be one in which the exact time is to be considered, the words "at the expiration of one year" should be interpreted to mean one year from May 2, 1907, the date of the purchase of the stock, rather than from May 6, 1907, the date of the letter confirming the agreement, which is alleged in the complaint to be the date of demand and tender made. If we were to regard the exact limitation of one year as a proper construction of the agreement, this variance would be immaterial, as the evidence discloses a refusal to perform by the defendant by his answer to the telephone notice given by plaintiff. This was the legal equivalent of an offer and refusal, and it was not withdrawn by defendant prior to the date when performance was due. (Civ. Code, sec. 1515) This telephone conversation is located by plaintiff at "about," but "prior" to, the expiration of the year, and plaintiff notified defendant that he would expect him to take the stock as agreed, and defendant replied that he could not do it, and there is no evidence that he ever notified plaintiff that his inability or indisposition to comply with his agreement was removed at any time prior to the date of performance. Plaintiff was thereby released from the requirement that he make demand and offer at the exact date, if such demand and offer were otherwise necessary. This statement that he could not, and would not, be able to meet his obligation naturally *Page 377 
tended to induce plaintiff to omit performance, as it notified him in advance that defendant couldn't take the stock at the expiration of the year, even though a tender was made and the plaintiff expected him to do so. After he had so stated the burden was upon the defendant to show that prior to the time he expressed a willingness to carry out the contract, if he wished to hold plaintiff to an exact performance. (Civ. Code, secs. 1440, 1515.)
The decisions of the supreme court in Hanson v. Slaven,98 Cal. 379, [33 P. 266], and Glock v. Howard, 123 Cal. 1, [69 Am. St. Rep. 17, 55 P. 713], are not inconsistent with this view. Further than this, the contract here introduced shows upon its face that it was not one to deliver stock within a specified time or at a specified date at a price named. The plaintiff was induced by defendant to purchase the stock upon the representation that it would become valuable as an investment. The letter of May 6th stated: "The Greene Gold Silver is the largest mining proposition in the world and whatever report is signed by W. C. Greene is true. It is my opinion inside of three years that stock will be selling at not less than twenty-five dollars for share." While this letter was written after the purchase, it was in effect but a reaffirmance of the statements testified to by the plaintiff as made to him by defendant before the stock was bought. The plaintiff testified: "I knew nothing of this company until the defendant spoke of it. . . . Dr. Galbraith advised me to purchase stock in this company saying that he believed it to be a first-class investment. . . . He telegraphed me . . . to buy all the Greene Gold and Silver — I told him that if I bought stock I would have to borrow some money to buy it, and he said very well, he would advise me to do it, and furthermore, that he would agree that after a year, if I was not satisfied with the stock, he would take it off my hands at exactly what I paid for it." In effect, the contract was that plaintiff was to purchase the stock as an investment, upon defendant's representations, and if after a year had elapsed plaintiff was not satisfied with the investment, defendant would take the stock off his hands at the price paid. In other words, plaintiff had no cause of action against defendant until he awaited the passage of the year and then notified defendant that he desired to sell. Plaintiff did not prejudice his right of action *Page 378 
by renewing his demand and notifying defendant that he desired to sell the stock after being told by defendant, before the year expired, that he could not — would not be in a position to take the stock at the exact expiration of the year. The renewal of the notice and demand was not an offer of performance after a specified time fixed therefor, within the meaning of section 1490 of the Civil Code, but a further notice and demand, after defendant was in default, upon which to predicate his action. The defendant was not in default until plaintiff notified him of his desire to sell after the year expired. This he might do within a reasonable time thereafter. (Civ. Code, sec. 1491)
While the trial court at one time, upon the objection of defendant, and the theory that the letter embodied the contract, somewhat curtailed the introduction of evidence by plaintiff as to the representations made by defendant to induce plaintiff to purchase the stock, nevertheless, there is abundant evidence to sustain the findings of the court that representations were made by defendant for the purpose of inducing plaintiff to buy the stock, and, also, that the plaintiff relied upon the promise and agreement of defendant and was induced thereby to purchase the stock. There is no contention that appellant was in any way misled or surprised by this ruling of the court, and no prejudice to him therefrom can be presumed.
Judgment and order affirmed.
Allen, P. J., and Shaw, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on June 8, 1910, and a prtition to ahve the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 7, 1910. *Page 379